Review is ordered on the court's own motion. The issue to be briefed and argued is limited to the following: Was defendant eligible for resentencing on the penalty enhancement for committing a new felony while released on bail on a drug offense even though the superior court had reclassified the conviction for the drug offense as a misdemeanor under the provisions of Proposition 47? For the purposes of briefing and oral argument, the People are deemed the petitioner in this court. (Cal. Rules of Court, rule 8.520(a)(6).)